OWEN, Judge.
Interlocutory appeal to review an order granting custody of the parties’ minor child to appellee, who was the plaintiff below in this suit for alimony unconnected with divorce.
The three-year-old child who is the subject of the custody order is not now and has not been at anytime during the pen-dency of this suit physically within the territorial limits of this state. Under the present state of the law, this fact deprived the court of jurisdiction to initially adjudicate the custody of the minor child. Dorman v. Friendly, 1941, 146 Fla. 732, 1 So.2d 734; Rich v. Rich, Fla.App.1968, 214 So.2d 777; Nieburger v. Nieburger, Fla.App.1968, 214 So.2d 382; Mirras v. Mirras, Fla.App.1967, 202 So.2d 887; Smith v. Davis, Fla.App.1962, 147 So.2d 177.
The custody order appealed is reversed.
REED, J., concurs.
WALDEN, J., dissents, with opinion.